Citation Nr: 0017584	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  96-00 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include the hips, back, neck, and shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from September 1959 to 
December 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1995 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  In the decision, the RO concluded that the 
veteran had not presented new and material evidence to reopen 
a claim for service connection for multiple joint arthritis.  

A hearing was held at the RO in August 1997 before the 
undersigned member of the Board.  In a decision of January 
1998, the Board determined that new and material evidence had 
been presented to reopen the claim.  Accordingly, the Board 
remanded the case for additional development of evidence and 
to have the RO consider the reopened claim.  The requested 
actions have now been completed, and the case has been 
returned to the Board for further appellate review.  The 
Board notes that the RO has granted service connection for 
arthritis of the right knee and arthritis of the left knee.  
Accordingly, those issues are no longer on appeal.


FINDINGS OF FACT

1.  The veteran's current arthritis of the feet had its onset 
in service.

2.  Arthritis of other joints, including the hips, back, 
neck, and shoulders, was not present until many years after 
service and is not related to the complaints noted in 
service.


CONCLUSIONS OF LAW

1.  Arthritis of the feet was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).   

2.  Multiple joint arthritis, to include arthritis of the 
hips, back, neck, and shoulders, was not incurred in service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by denying 
his claim for service connection for multiple joint 
arthritis.  He asserts that his service medical records show 
that he was treated for arthritis in service, and that his 
current medical treatment records show that he continues to 
suffer from that disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The Board has found that the veteran's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claims are not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Several of the veteran's service medical records reflect 
treatment for orthopedic complaints.  For example, service 
medical records dated in September 1970 show that he reported 
intermittent soreness in the left shoulder and right knee for 
two and a half years.  He also reported a history of having 
some ankle swelling in the past.  X-rays were negative.  The 
impression was strain.  A service medical record dated in 
October 1970 shows that the veteran was moving household 
goods from one area to another when he pulled a muscle in the 
right shoulder.  The assessment was rhomboid spasm.  

A service medical record dated in November 1973 shows that 
the veteran reported complaints of having stiffness in both 
feet upon awakening.  It subsided after he got up, but 
returned around mid-day and persisted depending on the amount 
of time he spent on his feet.  The feet were normal on 
examination except for some calluses (questionable spurs) 
adjacent to the Achilles bilaterally.  The examiner suspected 
that the problem was "DJA" [degenerative joint arthritis?] 
secondary to trauma of weight bearing.  He referred the 
veteran for an x-ray of the feet.   A service podiatry clinic 
record dated in December 1973 shows that the diagnoses 
included osteoarthritis of the mid-tarsus bilaterally.  

A service physical profile report dated in March 1974 shows 
that the veteran's physical activities were restricted due to 
bilateral pes planus and bilateral osteoarthritis of the mid-
tarsus.  An orthopedic clinic record dated in November 1974 
shows that the veteran reported having a many-year history of 
bilateral shoulder and knee pains.  The knees had bilateral 
retropatellar crepitus and tenderness.  X-rays of the 
shoulders were normal.  X-rays of the knees were interpreted 
as showing early degenerative arthritis of the patellae.  

In March 1975 an x-ray of the right foot was interpreted as 
showing that small calcaneal spurs were developing.  An x-ray 
of the left foot reportedly showed no evidence of 
osteoarthritis.  An undated service medical record shows that 
the veteran complained of having a stiff neck.  It was also 
noted that an x-ray of the knees was interpreted as showing 
mild degenerative changes.  The assessment was doubt 
secondary to mild arthritic condition, but possible.  A 
record dated in September 1975 indicates that the veteran 
reportedly still had arthritis in the knees, feet and 
shoulders.  He had vague aches which were relieved by 
Tylenol.  In September 1976 the veteran complained of low 
back pain.  The assessment was muscle spasm.  Librium was 
prescribed.  A record dated in October 1977 shows that the 
veteran's knees were bothering him, and that he would 
probably require an anti-inflammatory drug.  The impression 
was osteoarthritis.

The report of a medical history given by the veteran on 
examination in February 1980 for the purpose of his 
retirement from service shows that he checked a box 
indicating that he had a history of arthritis.  He reported 
that he had swollen and painful joints secondary to 
arthritis, treated with heat and over-the-counter drugs, with 
residual problems.  The veteran complained of chronic aching 
pain and stiffness of the knees and shoulder.  However, a 
service radiology report dated in February 1980 shows that x-
rays of the shoulders were negative.  

The evidence also includes the report of an examination 
conducted by the VA in April 1981.  The veteran stated that 
he got aching in the knees, feet and shoulders from time to 
time.  The diagnosis was arthritis, no present clinical 
evidence of acute or chronic disease, or residuals thereof.  
A VA radiology report dated in April 1981 shows that a foot 
x-ray was interpreted as showing that the veteran had fusion 
of the distal interphalangeal joints of the fourth and fifth 
toes, bilaterally, most likely a developmental variant.  

The evidence includes medical records dated more than a year 
after service from service medical facilities and from VA 
medical facilities reflecting treatment for arthritis.  A 
service medical facility record dated in April 1986 shows 
that the veteran had a history of arthritis since 1973, and 
that his arthritis was mostly in the feet.  A service medical 
facility record dated in July 1990 shows that the veteran was 
treated for hip pain.  He gave a history of having arthritis 
for 15 years.  The treating physician, however, did not offer 
an medical opinion regarding the date of onset of the 
veteran's hip disorder.  Similarly, on a VA hospital 
discharge summary dated in January 1993, the diagnoses 
included acute arthritis of the right knee, and multiple 
arthritis since 1972.  The basis for this statement as to the 
date of onset of the disease is unspecified, but apparently 
was based on the history given by the veteran because there 
is no indication that the treating physician had reviewed the 
veteran's service medical records.  The Board also notes that 
the record is unclear as to which joints were included in 
this diagnosis.  The record shows that the only joint which 
was treated was the right knee, a joint for which service 
connection has already been granted.  

A VA medical record dated in September 1993 shows that the 
veteran reported having problems with painful walking.  The 
diagnosis was multiple arthritis.  A VA medical treatment 
record dated in November 1993 shows that the veteran reported 
having increased arthritis pain.  He gave a history of taking 
medication for 20 years.  The diagnosis was arthritis, osteo.  

A VA radiology report dated in January 1994 shows that an x-
ray of the veteran's feet was interpreted as showing 
arthritic changes bilaterally.  A VA radiology report dated 
in March 1994 shows that a scan of the spine was interpreted 
as showing severe facet joint degenerative disease.  Another 
VA radiology report dated in March 1994 shows that an x-ray 
of the cervical spine was interpreted as showing degenerative 
changes.  A VA radiology report dated in March 1994 shows 
that an x-ray of the hips was interpreted as showing moderate 
degenerative changes bilaterally.  However, none of these 
records contains a medical opinion (as opposed to a history 
given by the veteran) regarding the date of onset of the 
arthritis.  

At the hearing held in August 1997 the veteran and his wife 
testified that the veteran developed joint pains in service, 
and that he had since continued to suffer from those joint 
pains.  Generally, lay persons, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

The report of an examination of the veteran's joints 
conducted by the VA in June 1998 shows that the examiner 
reviewed the veteran's medical history and conducted an 
orthopedic examination.  He noted that the veteran had 
multiple joint complaints including the neck, shoulders, 
back, hips, knees and feet.  He recently had a total right 
hip arthroplasty for his right hip.  He also had a lumbar 
spine fusion and instrumentation for his low back complaints 
in 1994.  He had no other surgery.  The examiner noted that 
the veteran's medical records showed that in December 1973 he 
had bilateral mid tarsal osteoarthritis and pes planus of 
both feet.  These same findings were noted on November 28, 
1977.  He continued to have complaints in these areas.  X-
rays of both feet on January 14, 1994, showed mid foot 
osteophytes and arthritis.  Therefore, the examiner concluded 
that there was evidence that the veteran's bilateral foot 
arthritis was present and symptomatic back in 1973.  

Regarding the veteran's shoulders, the VA examiner noted that 
the veteran had shoulder symptoms in service, but that x-rays 
of the shoulders in service were normal.  He also noted that 
the veteran's present x-rays showed some mild degenerative 
changes of the glenohumeral joints and acromioclavicular 
joints, but that the physical examination was quite good on 
both shoulders.  The examiner did not offer an opinion 
linking the current shoulder findings and the shoulder 
complaints noted in service.  Regarding the cervical spine, 
the VA examiner stated that medical records provided to him 
did not include any complaints pertaining to the neck area in 
service, and the in-service records contained very little 
concerning the low back.  Therefore, he concluded that he had 
no clear evidence that the veteran's later back problems were 
directly related to inservice problems.  

A medical report dated in November 1998 from the same VA 
physician shows that he again reviewed the veteran's history.  
The examiner noted that there were references to multiple 
joint complaints in service, but none of those indicated any 
complaints about the hips.  He also noted that there were no 
x-rays that showed any hip joint problems in service.  He did 
not find any evidence that indicated that either hip had any 
injury, treatment or complaints in service.  Therefore, he 
stated that he could not conclude that the arthritis of the 
hips that occurred later originated in service.   

Based on the foregoing evidence, the Board finds that the 
veteran's current arthritis of the feet had its onset in 
service.  This finding is supported by the service medical 
records, which include an x-ray report of December 1973 
showing osteoarthritis of the mid-tarsus bilaterally, and the 
radiology report dated in March 1975 showing that the right 
foot had small calcaneal spurs.  Moreover, the VA examiner 
has linked the current arthritis of the feet to the findings 
noted in service.  Although the VA radiology report dated in 
April 1981 suggested that the veteran had fusion of the DIP 
joints of the fourth and fifth toes bilaterally which was 
most likely a developmental variant (and, therefore, not a 
disability for which compensation may be paid), such an 
interpretation is not noted in any of the other x-ray reports 
which are of record.  Accordingly, the Board concludes that 
the evidence warrants service connection for arthritis of the 
feet.  

As to arthritis in other joints such as the hips, back, neck, 
and shoulders, however, the preponderance of the evidence 
shows that the disease was not present until many years after 
service and has not been medically linked to joint pain in 
service.  Although the veteran reported complaints pertaining 
to the shoulders during service and reported on a medical 
history at retirement from service that he had arthritis of 
the shoulders, no x-rays in service confirmed arthritis in 
either the shoulders, the hips or the spine.  Moreover, there 
is no medical opinion relating current arthritis of any of 
these joints to the veteran's period of service.  On the 
contrary, a VA examiner specifically indicated that he could 
not make a link between the current findings pertaining to 
the spine and hips and the veteran's period of service.  

The Board notes that the fact that arthritis of the knees and 
feet was present in service does not warrant allowance of 
service connection for arthritis in any other joint in the 
absence of medical opinion showing that the joints are all 
affected by the same disease process rather than on the basis 
of trauma (the veteran's knees have been rated under 
Diagnostic Code 5010 for traumatic arthritis and the 
complaints related to the feet in service were associated on 
at least one occasion with the trauma of weight bearing).  
Accordingly, apart from the knees and feet, the Board 
concludes that arthritis of multiple joints, including the 
hips, back, neck, and shoulders, was not incurred in service 
and may not be presumed to have been incurred in service and 
to this extent the appeal is denied.  






ORDER

Service connection for arthritis of the feet is granted.

Service connection for arthritis of multiple joints, to 
include the hips, back neck, and shoulders, is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

